The state board of equalization held that certain property of the Pacific Fruit Express Company, located at Colton, and comprising a "pre-cooling plant," was exempt from local taxation because of the provisions of section 14 of article XIII of the constitution of this state. Being dissatisfied with the decision of the board, the authorities of San Bernardino County decided to test the correctness of the conclusion reached by the equalizers, and the result was this action founded upon an agreed statement of facts, pursuant to the provisions of section 1138 of the Code of Civil Procedure. The superior court sustained the action of the state board of equalization holding the property not subject to local taxation and this appeal is from the judgment.
By the agreed statement of facts it appears that the Pacific Fruit Express Company comes within the meaning of paragraph "A" of section 14 of article XIII of the constitution, and of the act approved April 1, 1911, providing for the separation of state from local taxation (Stats. 1911, p. 530), and that said company, being a car company operating in this state, pays three per centum of its gross receipts as prescribed by that act. From the statement we also learn that the express company prepares and operates cars of its own, and that under a contract with the Southern Pacific Company it agrees, for certain considerations, to supply the railroad company refrigeration and refrigerator-cars as the said Southern Pacific Company may require. The property sought to be submitted to local taxation belongs to the Pacific Fruit Express Company, and consists of land and a manufacturing, pre-cooling, and repairing plant located thereon, which, with the personal property therein contained, is used by the said express company for the following purposes:
"The manufacture of ice for the icing and re-icing of refrigerator-cars containing perishable commodities transported by Southern Pacific Company; the pre-cooling of perishable commodities in cars owned by said Pacific Fruit Express Company for the purpose of putting such commodities into proper condition to be transported over the rails of said Southern Pacific Company; the repair of cars used for the transportation of perishable commodities and belonging to said Pacific Fruit Express Company; the tracks necessary to and which do connect said plant with the railroad of said Southern Pacific Company; said services of icing, re-icing, *Page 78 
pre-cooling, and repairing were and are all done and performed by said Pacific Fruit Express Company in the carrying out of its contract with said Southern Pacific Company."
The sole question before us therefore is whether in contemplation of law the property described in the quotation above is "operative property." Section 8 of the statute of 1911, to which reference is made above, defines "operative property" which is exempted from local taxation by the terms of the act. In the case of express companies this includes the franchises, cars, trucks, wagons, horses, harness and safes, and in the case of refrigerator-car companies the definition covers the franchises, cars, and other rolling stock. But section 8 of the act also contains the following language:
"Provided, that the operative property of the companies enumerated in this section, shall also include any other property not above enumerated that may be reasonably necessary for use by said companies exclusively in the operation and conduct of the particular kinds of business enumerated in section two of this act." This is merely the legislative definition of the "other property" specified in the constitutional provision under which the statute was passed. Even without the statute the expression in the constitution would sustain this judgment. That the property here described comes within this definition we are fully persuaded.
Appellant's counsel insists that the statute of 1911 is one providing for an exemption of property from taxation, and that therefore it should be strictly construed. But the constitutional and statutory provisions for taxing the property of certain corporations by collecting a per centum of their gross earnings is not an exemption. It is merely a change in the method of taxation. We need not here discuss this matter elaborately, because the origin and purpose of such taxes have been fully considered by this court in an opinion written by Mr. Justice Henshaw, in Pacific Gas  Electric Co. v. Roberts,168 Cal. 423, [143 P. 700]. The words relieving public service and certain other corporations from local taxation must be given fair and reasonable interpretation "without any definite leaning to the side of the taxing power." (City andCounty of San Francisco v. Pacific Telephone and Telegraph Co.,166 Cal. 249, [135 P. 971]; Hartford Fire Insurance Co. v.Jordan, 168 Cal. 270, 285, [142 P. 839].) This court has followed the liberal interpretation *Page 79 
given by the supreme court of the United States to the federal Workmen's Compensation Act in classifying instrumentalities which are used in interstate commerce. (Southern Pacific Co. v.Pillsbury, 170 Cal. 782, [151 P. 277].) A similarly broad and reasonable policy should be followed in deciding questions relating to property which the state claims the exclusive right to tax. The prime requisite for property properly classified as "operative" is that it shall be used in the conduct of the business of one of the corporations enumerated in subdivision (a) of section 14 of article XIII of the constitution. (LakeTahoe Ry. etc. Co. v. Roberts, 168 Cal. 553, [143 P. 786].) It will be seen that all of the property here in question is so employed. The express company is engaged in the business of shipping in refrigerated cars and furnishing such cars to the railroad company, and its plant for pre-cooling, repairing, etc., is an essential part of its equipment.
There is no force in the argument of appellant's counsel, that under the rule designated by the expression ejusdemgeneris, the general words of the constitution and the statute with respect to "other property" are limited by the previous enumeration of specific things. He says that the land and the "pre-cooling plant" not being of the same nature and quality as franchises, cars, rolling stock, wagons, horses, harness and safes, are not within the meaning of the words "other property." In Pacific Gas  Electric Co. v. Roberts, 168 Cal. 423, [143 P. 700], it was held that motor vehicles used exclusively by a public service corporation in its business are exempt from the tax provided by the "Motor Vehicle Act." The measure of the taxing power of the local authorities, applied in all of the cases, is not the quality or the nature of the property so much as its use. For example, in San Diego Arizona Railway Co. v. State Board of Equalization,165 Cal. 561, [132 P. 1044], the use and not merely the kind of property governed our conclusion that it was "operative." The interstate commerce commission has held that where a common carrier undertakes the transportation of perishable commodities in refrigerated cars the icing and, when necessary, the re-icing of the cars are just as essential as the hauling of the freight — that the ice is not merely an incident to the service of transportation, but is a part of the service itself
and is inseparable therefrom. (In re Charges *Page 80 for the Transportation and Refrigeration of Fruit, 11 Interstate Commerce Com. Rep. 129.) In the case at bar the functions performed by means of the Pacific Fruit Express Company's property in San Bernardino County are all so intimately connected with the furnishing of refrigerated carriage of perishable articles as to be, in contemplation of law, a part of the transportation itself.
Even under statutes exempting railroad property from taxation (which according to the authorities must be strictly construed), buildings, repair-shops, and other instrumentalities reasonably incident to the proper and convenient carriage of passengers and commodities are included within the exemption. (See 37 Cyc. 918, and cases cited.) And there is stronger reason why similar adjuncts to the safe transmission of products requiring refrigeration should be removed from the local taxing power by the constitutional and statutory provisions which we have before us in this case, because we are bound to give them liberal construction.
The judgment is affirmed.
Henshaw, J., Shaw, J., Sloss, J., Lorigan, J., Lawlor, J., and Angellotti, C.J., concurred.